[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-15730         ELEVENTH CIRCUIT
                                                       MAY 25, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                 D. C. Docket No. 99-00002-CR-1-MMP-AK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHARLES BRANDON GLOGOWER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 25, 2010)

Before PRYOR, MARTIN and HILL, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Charles Brandon Glogower, has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and the district court’s order revoking Glogower’s supervised release and imposing

a 14-month sentence under 18 U.S.C. § 3583(e)(3) is AFFIRMED.




                                         2